DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 06/26/2019.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 06/26/2019 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for value map generation and processing.
Claim 1 recites [a] method of data processing, comprising: receiving one or more priorities in association with a property value; generating a priority data object, wherein generating the priority data object comprises: receiving, for the priority data object, at least one 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 recite a method and, therefore, are directed to the statutory class of a process. Claims 8-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.



Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method of data processing, comprising:

No additional elements are positively claimed.
receiving one or more priorities in association with a property value; 

This limitation includes the step of receiving one or more priorities in association with a property value. 
No additional elements are positively claimed.
This limitation is directed to receiving known data in order to facilitate value map generation and processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating a priority data object, wherein generating the priority data object comprises: 

This limitation includes the step of generating a priority data object, wherein generating the priority data object comprises. 
No additional elements are positively claimed.
This limitation is directed to creating or generating data in order to facilitate value map generation and processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
receiving, for the priority data object, at least one current descriptor and at least one ideal descriptor corresponding to one of the one or more priorities, the at least one current descriptor corresponding to a known property and the at least one ideal descriptor corresponding to an unknown property, receiving, for the at least one current descriptor corresponding to the known property, at least one impact description selection from a listing of impact descriptions, receiving, for the at least one ideal descriptor corresponding to the unknown property, at least one benefit description selection from a listing of benefit descriptions, and receiving a selection of an impact scoring metric for the selection from the listing of impact descriptions and a selection of an ideal scoring metric for the selection from the listing of benefit descriptions; 

This limitation includes the steps of receiving, for the priority data object, at least one current descriptor and at least one ideal descriptor corresponding to one of the one or more priorities, the at least one current descriptor corresponding to a known property and the at least one ideal descriptor corresponding to an unknown property, receiving, for the at least one current descriptor corresponding to the known property, at least one impact description selection from a listing of impact descriptions, receiving, for the at least one ideal descriptor corresponding to the unknown property, at least one benefit description selection from a listing of benefit descriptions, and receiving a selection of an impact scoring metric for the selection from the listing of impact descriptions and a selection of an ideal scoring metric for the selection from the listing of benefit descriptions. 
No additional elements are positively claimed.
This limitation is directed to receiving known data in order to facilitate value map generation and processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
iterating the generating for each of the one or more priorities; 
This limitation includes the step of iterating the generating for each of the one or more priorities. 
No additional elements are positively claimed.
This limitation is directed to analyzing/processing known data in order to facilitate value map generation and processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating a property value data object including each of the priority data objects and a value gap metric, the value gap metric calculated using the impact scoring metric and the ideal scoring metric for each of the one or more priorities; 

This limitation includes the step of generating a property value data object including each of the priority data objects and a value gap metric, the value gap metric calculated using the impact scoring metric and the ideal scoring metric for each of the one or more priorities. 
No additional elements are positively claimed.
This limitation is directed to generating or creating data in order to facilitate value map generation and processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
receiving evaluation data for one or more visited properties, the evaluation data including ratings for each of the one or more visited properties in each of the one or more priorities; and 

This limitation includes the step of receiving evaluation data for one or more visited properties, the evaluation data including ratings for each of the one or more visited properties in each of the one or more priorities. 
No additional elements are positively claimed.
This limitation is directed to receiving known data in order to facilitate value map generation and processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating a value score for each of the one or more visited properties based on the property value data object and the received evaluation data of each of the one or more visited properties.

This limitation includes the step of generating a value score for each of the one or more visited properties based on the property value data object and the received evaluation data of each of the one or more visited properties. 
No additional elements are positively claimed.
This limitation is directed to generating a score in order to facilitate value map generation and processing which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements listed in the method claim. The additional elements listed in the system and CRM claims relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as receiving and storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to receive and store data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer receives, stores, and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 8 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving priorities and descriptors, generating an object and generating a score. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from value map generation and processing. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gary, JR. et al. 2017/0061507 [0017] g) to provide an impact statement based on a specific item description; [0018] h) to provide an impact statement immediately after entry of the asset description; [0019] i) to provide accurate impact statements based on a bid on an asset; [0023] m) to provide a specific item description using a typed description; [0024] n) to provide a specific item description using a series of hierarchal selections; [0025] o) to provide a specific item description using the input of an identification code associated with a specific asset.
Ritter 2016/0292750 [Abstract] A process for determining a rating for the quality and condition of real property which comprises formulating a quality model and a condition model for the real property, and determining, based on the quality and condition models, a rating for the quality and condition of the real property. A non-transitory computer-readable medium is provided comprising encoded instructions for execution by one or more processors of a computer. The instructions when executed are operable to formulate a quality model and a condition model for the real property, and to determine a rating for the quality and condition of the real property. A system is provided comprising one or more processors and instructions encoded in one or more tangible media for determining a rating for the quality and condition of real property.
Sinnard et al. US 8,010,906 [Abstract] A property presentation and visualization method comprising measuring at least one room comprising a room length and a room width forming at least one measurement line, measuring at least one wall interruption comprising a wall interruption length and a wall interruption width, and measuring at least one outside space. The room measurement, wall interruption measurement, and outside space measurement are input to a processor. Textual information and at least one graphic image concerning the structure are input to the processor. A property overview image of the structure and the at least one outside space is formed using computer instructions, the room measurement, the wall interruption measurement, the measurement lines, the text information, and the graphic images. The property overview image is then output for viewing. Description (59) The textual information can include a features listing of the space. The features listing can include any description of amenities, features, benefits, contents, components, materials, or characteristics of a structure, room, or outside space, in a list or tabular form, that can be categorized by room, area, type of feature, or other categorization. The features listing can be linked to the final property overview image, allowing users to seamlessly view the property overview image and a features listing for all or a portion of the property.
Gholami et al. 2017/0109413 [0051] The normalized CTR module 132 and/or the AS control module 56 may determine gaps between TCTRs and NCTRs by subtracting the NCTRs from the TCTRs or vice versa. The gaps may indicate an amount of skew in the performance of the CTR-based scoring model 116. For example, a large gap (e.g., 90%) may indicate that the CTR-based scoring model 116 performs inconsistently across a group of queries. As described herein, the normalized CTR module 132 and/or the AS control module 56 may update the CTR-based scoring model 116 in response to the gaps determined. For example, the normalized CTR module 132 and/or the AS control module 56 may update the CTR-based scoring model 116 if a gap value is greater than a predetermined threshold.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682